 



Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT
          FIRST AMENDMENT, dated as of April 24, 2006 (this “Amendment”), to the
Second Amended and Restated Credit Agreement, dated as of December 13, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among R.H. Donnelley Corporation (“Holdings”), R.H. Donnelley Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), Deutsche Bank Trust Company
Americas, as administrative agent (in such capacity, the “Administrative Agent”)
and the other agents parties thereto. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
W I T N E S S E T H:
          WHEREAS, the Borrower and Holdings have requested that the Lenders
amend the Credit Agreement to provide for (i) a new tranche of term loans in an
aggregate principal amount of $323,426,647.62 (the “Tranche A-4 Term Loans”),
the proceeds of which will be utilized, together with the proceeds of the
Tranche D-2 Term Loans, to refinance the currently outstanding Tranche A-2 Term
Loans and Tranche A-3 Term Loans and which, except as amended hereby, will have
the same terms as the Tranche A-2 Term Loans, (ii) a new tranche of term loans
in an aggregate principal amount of $1,422,032,204.12 (the “Tranche D-2 Term
Loans” and, together with the Tranche A-4 Term Loans, the “New Term Loans”), the
proceeds of which will be utilized, together with the proceeds of the Tranche
A-4 Term Loans, to refinance the currently outstanding Tranche D Term Loans and
which, except as amended hereby, will have the same terms as the Tranche D-1
Term Loans, (iii) the establishment of new commitments (the “New Revolving
Commitments”) to make Revolving Loans, and to acquire participations in Letters
of Credit and Swingline Loans under the Credit Agreement, which will replace all
existing Revolving Commitments and which, except as amended hereby, will have
the same terms as the existing Revolving Commitments (and with any outstanding
Letters of Credit and Swingline Loans under the Revolving Commitments to be
deemed outstanding under the New Revolving Commitments upon the effectiveness
thereof) and (iv) new revolving loans thereunder (the “New Revolving Loans” and,
together with the New Term Loans, the “New Loans”), the proceeds of which will
be utilized to refinance the currently outstanding Revolving Loans and which,
except as amended hereby, will have the same terms as the currently outstanding
Revolving Loans;
          WHEREAS, the Borrower and Holdings have also requested that the
Lenders agree to effect certain other modifications to the Credit Agreement as
described herein;
          WHEREAS, each existing Tranche A-2 Term Lender (an “Existing Tranche
A-2 Term Lender”) and each existing Tranche A-3 Term Lender (an “Existing
Tranche A-3 Term Lender”) that executes and delivers this Amendment specifically
in the capacity of a renewing term lender (a “Renewing Tranche A Term Lender”)
will be deemed (a) to have agreed to the terms of this Amendment, (b) upon the
First Amendment Effective Date (as defined below), to have made a commitment to
make Tranche A-4 Term Loans in an aggregate principal amount up to, but not in
excess of, the sum of (i) its Tranche A-2 Term Percentage (if any) of
$235,836,066.25 and (ii) its Tranche A-3 Term Percentage (if any) of
$87,590,581.37, as applicable (as to each such Renewing Tranche A Term Lender,
the “Maximum Tranche A

 



--------------------------------------------------------------------------------



 



Rolled Amount”), and (c) upon the First Amendment Effective Date, to have made
Tranche A-4 Term Loans in such amount (not in excess of its Maximum Tranche A
Rolled Amount) as is determined by the Borrower and J.P. Morgan Securities Inc.,
as sole lead arranger and bookrunner for this Amendment (in such capacity, the
“Lead Arranger”), and notified to such Renewing Tranche A Term Lender on or
prior to the First Amendment Effective Date by exchanging Tranche A-2 Term Loans
and/or Tranche A-3 Term Loans, as applicable, in such amount for Tranche A-4
Term Loans in an equal principal amount;
          WHEREAS, each existing Tranche D Term Lender (an “Existing Tranche D
Term Lender”) that executes and delivers this Amendment specifically in the
capacity of a renewing term D lender (a “Renewing Tranche D-2 Term Lender” and,
together with the Renewing Tranche A Term Lenders, the “Renewing Term Lenders”)
will be deemed (a) to have agreed to the terms of this Amendment, (b) upon the
First Amendment Effective Date, to have made a commitment to make Tranche D-2
Term Loans in an aggregate principal amount up to, but not in excess of, its
Tranche D Term Percentage of $1,422,032,204.12 (as to each such Renewing Tranche
D-2 Term Lender, the “Maximum Tranche D-2 Rolled Amount”), and (c) upon the
First Amendment Effective Date, to have made Tranche D-2 Term Loans in such
amount (not in excess of its Maximum Tranche D-2 Rolled Amount) as is determined
by the Borrower and the Lead Arranger and notified to such Renewing Tranche D-2
Term Lender on or prior to the First Amendment Effective Date by exchanging
Tranche D Term Loans in such amount for Tranche D-2 Term Loans in an equal
principal amount;
          WHEREAS, each existing Revolving Lender (an “Existing Revolving
Lender”) that executes and delivers this Amendment specifically in the capacity
of a renewing revolving lender (a “Renewing Revolving Lender” and, together with
the Renewing Term Lenders, the “Renewing Lenders”) will be deemed (a) to have
agreed to the terms of this Amendment, (b) upon the First Amendment Effective
Date, to have made a commitment to provide New Revolving Commitments in an
aggregate amount up to, but not in excess of, its Revolving Percentage of
$175,000,000.00 (as to each such Renewing Revolving Lender, the “Maximum
Revolving Commitment Rolled Amount”) and (c) upon the First Amendment Effective
Date, to have provided New Revolving Commitments in such amount (not in excess
of its Maximum Revolving Commitment Rolled Amount) as is determined by the
Borrower and the Lead Arranger and notified to such Renewing Revolving Lender on
or prior to the First Amendment Effective Date by exchanging existing Revolving
Commitments in such amount for New Revolving Commitments in equal amounts (it
being understood that New Revolving Loans will be made under the New Revolving
Commitments in an aggregate amount sufficient to repay the then outstanding
Revolving Loans under the Revolving Commitments);
          WHEREAS, each Person that executes and delivers this Amendment in the
capacity of an additional tranche A term lender (an “Additional Tranche A Term
Lender” (which term will include any Existing Tranche A-2 Term Lender or
Existing Tranche A-3 Term Lender undertaking a commitment in respect of Tranche
A-4 Term Loans in excess of its Maximum Tranche A Rolled Amount, to the extent
of such excess)) or in the capacity of an additional tranche D-2 term lender (an
“Additional Tranche D-2 Term Lender” (which term will include any Existing
Tranche D Term Lender undertaking a commitment in respect of Tranche D-2 Term
Loans in excess of its Maximum Tranche D-2 Rolled Amount, to the extent of such
excess) and,

2



--------------------------------------------------------------------------------



 



together with the Additional Tranche A Term Lenders, the “Additional Term
Lenders”) will make Tranche A-4 Term Loans or Tranche D-2 Term Loans, as the
case may be (the “Additional Term Loans”), on the First Amendment Effective
Date, the proceeds of which will be used to repay the principal amount of
outstanding Tranche A-2 Term Loans, Tranche A-3 Term Loans and Tranche D Term
Loans, as applicable;
          WHEREAS, each Person that executes and delivers this Amendment in the
capacity of an additional revolving lender (an “Additional Revolving Lender”
(which term will include any Existing Revolving Lender undertaking commitments
in respect of New Revolving Commitments in excess of its Maximum Revolving
Commitment Rolled Amount, to the extent of such excess) and, together with the
Additional Term Lenders, the “Additional Lenders”) will provide New Revolving
Commitments (“Additional Revolving Commitments) on the First Amendment Effective
Date, with the proceeds of New Revolving Loans (the “Additional Revolving Loans”
and, together with the Additional Term Loans, the “Additional Loans”) to be used
to repay the principal amount of outstanding Revolving Loans;
          WHEREAS, each Person that executes and delivers this Amendment in the
capacity of a consenting lender (a “Consenting Lender”) will be deemed to have
agreed to the terms of this Amendment;
          WHEREAS, the Lenders are willing, subject to the terms and conditions
set forth herein, to so amend the Credit Agreement; and
          WHEREAS, the Renewing Lenders and the Additional Lenders
(collectively, the “New Lenders”) are severally willing to make or provide the
New Loans and/or New Revolving Commitments, as the case may be, as contemplated
hereby, in each case, subject to the terms and conditions set forth herein.
          NOW THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, the parties hereto agree as follows:
          SECTION 1. Definitions. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
          SECTION 2. Supplement to the Credit Agreement.
          2.1. Subject to the terms and conditions set forth herein, (i) each
Renewing Term Lender agrees to make Tranche A-4 Term Loans or Tranche D-2 Term
Loans, as the case may be, to the Borrower on the First Amendment Effective Date
in such amount (not in excess of its Maximum Tranche A Rolled Amount or Maximum
Tranche D-2 Rolled Amount, as applicable) as is determined by the Borrower and
the Lead Arranger and notified to such Lender on or prior to the First Amendment
Effective Date by exchanging its (x) Tranche A-2 Term Loans and/or Tranche A-3
Term Loans, as the case may be, in such amount for Tranche A-4 Term Loans in an
equal principal amount and/or (y) Tranche D Term Loans in such amount for
Tranche D-2 Term Loans in an equal principal amount, (ii) each Additional Term
Lender agrees to make Tranche A-4 Term Loans and/or Tranche D-2 Term Loans, as
the case may be, to the Borrower on the

3



--------------------------------------------------------------------------------



 



First Amendment Effective Date in a principal amount equal to such Additional
Term Lender’s Tranche A-4 Term Loan Commitment or Tranche D-2 Term Loan
Commitment, as applicable, (iii) each Renewing Revolving Lender agrees to
provide New Revolving Commitments to the Borrower on the First Amendment
Effective Date in such amount (not in excess of its Maximum Revolving Commitment
Rolled Amount or Maximum Revolving Loan Rolled Amount, as applicable) as is
determined by the Lead Arranger and notified to such Lender on or prior to the
First Amendment Effective Date by exchanging its Revolving Commitments in such
amount for New Revolving Commitments in equal amount and (iv) each Additional
Revolving Lender agrees to provide New Revolving Commitments to the Borrower on
the First Amendment Effective Date in an amount equal to its Additional
Revolving Commitment Amount (all Letters of Credit and Swingline Loans
outstanding under the Revolving Commitments as of the First Amendment Effective
Date shall cease to be outstanding thereunder and shall be deemed to be
outstanding under the New Revolving Commitments as of such First Amendment
Effective Date). For purposes hereof and of the Credit Agreement, a Person shall
become an Additional Lender by executing and delivering a signature page to this
Amendment pursuant to which such Person (i) commits to make or provide
Additional Loans and/or Additional Revolving Commitments on the First Amendment
Effective Date in the amounts set forth on such signature page and (ii) agrees
to become party to the Credit Agreement as a Tranche A-4 Term Lender, Tranche
D-2 Term Lender and/or Revolving Lender, as the case may be, and to be bound by
the terms and provisions thereof. The “Tranche A-4 Term Loan Commitment”,
“Tranche D-2 Term Loan Commitment”, or “Additional Revolving Commitment Amount”,
as the case may be, of such Additional Lender shall be the amount set forth on
its signature page to this Amendment or such lesser amount as is allocated to it
by the Borrower and the Lead Arranger by notice to such Lender prior to the
First Amendment Effective Date. The Tranche A-4 Term Loan Commitments, Tranche
D-2 Term Loan Commitments and Additional Revolving Commitment Amounts of the New
Lenders are several and no New Lender shall be responsible for any other New
Lender’s failure to make New Loans or provide New Revolving Commitments. The
amount of each Renewing Lender’s Tranche A-4 Term Loan, Tranche D-2 Term Loan
and/or New Revolving Commitments, as applicable, and the amount of each
Additional Lender’s Tranche A-4 Term Loan Commitment, Tranche D-2 Term Loan
Commitment and/or Additional Revolving Commitment Amount, as applicable, shall
be recorded by the Administrative Agent on its books on the First Amendment
Effective Date and notified to the applicable New Lender.
          2.2. All Tranche D-2 Term Loans and New Revolving Loans to be made on
the First Amendment Effective Date which are Eurodollar Loans shall have initial
Interest Periods ending on the same dates as the Interest Periods applicable to
the existing Tranche D Term Loans and Revolving Loans, as applicable, being
refinanced, and the Eurodollar Rates applicable to such New Loans during such
initial Interest Periods shall be the same as those applicable to the existing
Tranche D Term Loans and Revolving Loans, as applicable, being refinanced. For
purposes of the foregoing, such Interest Periods shall be assigned to the
Additional Loans of each Additional Tranche D-2 Term Lender and Additional
Revolving Lender in the same proportion that such Interest Periods applied to
the existing Tranche D Term Loans and Revolving Loans, as applicable, on the
Amendment First Amendment Effective Date. On the First Amendment Effecitve Date
all existing Tranche A-2 Term Loans and Tranche A-3 Term Loans which are
Eurodollar Loans shall be deemed to be repaid. Notwithstanding anything to the
contrary in the Credit Agreement, with the approval of the Administrative Agent
the Borrower shall be

4



--------------------------------------------------------------------------------



 



permitted to designate the length of the initial Interest Period to be
applicable to the Tranche A-4 Term Loans to be made on the First Amendment
Effective Date which are Eurodollar Loans. The Borrower shall not be required to
make any payments to any Renewing Lender pursuant to Section 4.11 of the Credit
Agreement in connection herewith, irrespective of whether such Renewing Lender
is a Renewing Tranche A Term Lender, Renewing Tranche D-2 Term Lender or
Renewing Revolving Lender.
          2.3. On the First Amendment Effective Date, the Borrower shall apply
the proceeds of the Additional Loans to prepay in full all Tranche A-2 Term
Loans, Tranche A-3 Term Loans, Tranche D Term Loans and Revolving Loans (after
giving effect to New Loans made by Renewing Lenders to repay their Tranche A-2
Term Loans, Tranche A-3 Term Loans, Tranche D Term Loans and/or Revolving
Loans). On the First Amendment Effective Date, the Borrower shall also pay
(i) to each Tranche A-2 Term Lender all accrued and unpaid interest on all
Tranche A-2 Term Loans, (ii) to each Tranche A-3 Term Lender all accrued and
unpaid interest on all Tranche A-3 Term Loans, (iii) to each Tranche D Term
Lender all accrued and unpaid interest on all Tranche D Term Loans, (iv) to each
Revolving Lender all accrued and unpaid interest on all Revolving Loans, as well
as all accrued and unpaid commitment fees and fees in respect of Letters of
Credit payable to such Revolving Lender, (v) to the Swingline Lender, all
accrued and unpaid interest on all Swingline Loans and (vi) to the Issuing
Lender, all accrued and unpaid fronting fees in respect of outstanding Letters
of Credit.
          2.4. On and after the First Amendment Effective Date,
     (i) each reference (singular and plural) contained in the following
definitions and Sections to “Tranche A-2 Term Loans”, “Tranche A-2 Term
Percentage” and “Tranche A-2 Term Facility” shall be deemed a reference to
“Tranche A-4 Term Loans”, “Tranche A-4 Term Percentage” and “Tranche A-4 Term
Facility”, respectively: “Interest Period”, Section 4.1, Section 4.2,
Section 4.8 and Section 11.18 (and with any reference therein to “Tranche A-3
Term Loans”, “Tranche A-3 Term Percentage” and “Tranche A-3 Term Facility” being
deleted);
     (ii) each reference (singular and plural) contained in the following
definitions and Sections to “Tranche D-1 Term Lenders”, “Tranche D Term Loans”,
“Tranche D Term Percentage” and “Tranche D Maturity Date” shall be deemed a
reference to “Tranche D-2 Term Lenders”, “Tranche D-2 Term Loans”, “Tranche D-2
Term Percentage” and “Tranche D-2 Maturity Date”, respectively: “Interest
Period”, “Non-Cash Pay Holdings Debt”, “Non-Cash Pay Preferred Stock”,
“Permitted Holdings Debt”, Section 4.1, Section 4.2, Section 4.8, Section 4.16,
Section 11.1 and Section 11.18; and
     (iii) each reference (singular and plural) in the Credit Agreement to
“Revolving Commitment” and “Revolving Loans” shall be deemed a reference to “New
Revolving Commitment” and “New Revolving Loans”, respectively.
          Notwithstanding the foregoing, the provisions of the Credit Agreement
with respect to indemnification, reimbursement of costs and expenses, increased
costs and break funding payments shall continue in full force and effect with
respect to, and for the benefit of, each Lender that was a Tranche A-2 Term
Lender, Tranche A-3 Term Lender, Tranche D Term

5



--------------------------------------------------------------------------------



 



Lender or Revolving Lender prior to the First Amendment Effective Date in
respect of such Lender’s Loans and commitments under the Credit Agreement prior
to the First Amendment Effective Date.
          SECTION 3. Amendment of the Credit Agreement. The Credit Agreement is
hereby amended, effective as of the First Amendment Effective Date, as follows:
          3.1. Amendments to Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended as follows:
     (a) by inserting the following new definitions in appropriate alphabetical
order:
     “First Amendment”: the First Amendment to this Agreement, dated as of
April 24, 2006.
     “First Amendment Effective Date”: the date on which the conditions
precedent set forth in Section 5 of the First Amendment shall have been
satisfied.
     “New Revolving Commitment”: as defined in the First Amendment.
     “New Revolving Loan”: as defined in the First Amendment.
     “Tranche A-4 Term Lender”: each Lender that holds a Tranche A-4 Term Loan.
     “Tranche A-4 Term Loan”: as defined in the First Amendment.
     “Tranche A-4 Term Percentage”: as to any Tranche A-4 Term Lender at any
time, the percentage which the aggregate principal amount of such Lender’s
Tranche A-4 Term Loans then outstanding constitutes of the aggregate principal
amount of all the Tranche A-4 Term Loans then outstanding.
     “Tranche D-2 Maturity Date”: June 30, 2011.
     “Tranche D-2 Term Lender”: each Lender that holds a Tranche D-2 Term Loan.
     “Tranche D-2 Term Loan”: as defined in the First Amendment.
     “Tranche D-2 Term Percentage”: as to any Tranche D-2 Lender at any time,
the percentage which the aggregate principal amount of such Lender’s Tranche D-2
Term Loans then outstanding constitutes of the aggregate principal amount of all
the Tranche D-2 Term Loans then outstanding.
     (b) by amending and restating the definition of Applicable Margin to read
in its entirety as follows:

6



--------------------------------------------------------------------------------



 



     “Applicable Margin”: for each Type of Loan, the rate per annum set forth
below:

                      Eurodollar Loans     Base Rate Loans  
New Revolving Loans and Swingline Loans
    1.25 %     0.25 %
Tranche A-4 Term Loans
    1.25 %     0.25 %
Tranche D-1 Term Loans and Tranche D-2 Term Loans
    1.50 %     0.50 %

     provided that if at any time the Applicable Margin with respect to any
outstanding Tranche C Term Loans is more than 0.50% greater than the Applicable
Margin with respect to Tranche D-1 Term Loans and Tranche D-2 Term Loans, the
Applicable Margin with respect to Tranche D-1 Term Loans and Tranche D-2 Term
Loans shall be increased such that the Applicable Margin with respect to such
Tranche D-1 Term Loans and Tranche D-2 Term Loans is equal to the margins
applicable to each Type of Tranche C Term Loan minus 0.50% and solely for the
purpose of determining any adjustment to the Applicable Margin with respect to
Tranche D-1 Term Loans and Tranche D-2 Term Loans required by this proviso, the
Applicable Margin with respect to Tranche C Term Loans shall reflect any
original issue discount (“OID”) applicable to the Tranche C Term Loans (with OID
being equated to Applicable Margin based on an assumed four-year life to
maturity).
     (c) by deleting the definition of Facility in its entirety and substituting
in lieu thereof the following new definition:
     “Facility”: each of (a) the Tranche A-4 Term Loans (the “Tranche A-4 Term
Facility”), (b) the Tranche D-1 Term Loans and the Tranche D-2 Term Loans (the
“Tranche D Term Facility”) and (c) the New Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”).
     (d) by amending the definition of Interest Period by (x) deleting the word
“and” after paragraph (iii) of the proviso thereto, (y) replacing the period
after paragraph (iv) of such proviso with a semicolon followed by the word “and”
and (z) adding the following new paragraph (v) to such proviso:
     “(v) the Borrower may select, in connection with any scheduled amortization
of the Loans and with the approval of the Administrative Agent granted in its
discretion and on terms to be specified by it (including the length of the
Interest Period to be used to determine the Eurodollar Base Rate with respect
thereto which may be different than the number of days actually comprising such
Interest Period), Interest Periods of a duration not specified above but so
approved by the Administrative Agent.”

7



--------------------------------------------------------------------------------



 



     (e) by deleting the definition of Revolving Commitment Period in its
entirety and substituting in lieu thereof the following new definition:
     “Revolving Commitment Period”: the period from and including the First
Amendment Effective Date to the Revolving Termination Date.
     (f) by deleting the definition of Term Lenders in its entirety and
substituting in lieu thereof the following new definition:
     “Term Lenders”: the collective reference to the Tranche A-4 Term Lenders,
the Tranche D-1 Term Lenders and the Tranche D-2 Term Lenders.
     (g) by deleting the definition of Term Loans in its entirety and
substituting in lieu thereof the following new definition:
     “Term Loans”: the collective reference to the Tranche A-4 Term Loans, the
Tranche D-1 Term Loans and the Tranche D-2 Term Loans.
          3.2. Amendment to Section 2.4. Section 2.4 of the Credit Agreement is
hereby amended by deleting paragraphs (a), (b) and (c) in their entirety and
substituting in lieu thereof the following:
     “(a) The Tranche A-4 Term Loans of each Tranche A-4 Term Lender shall
mature in 15 consecutive quarterly installments, commencing on June 30, 2006.
The Borrower shall repay the Tranche A-4 Term Loans on each date set forth below
in an amount equal to the percentage of the aggregate principal amount of
Tranche A-4 Term Loans made on the First Amendment Effective Date set forth
opposite such date:

              Percentage of Principal Installment   Amount
June 30, 2006
    5.20903 %
September 30, 2006
    5.20903 %
December 31, 2006
    5.20903 %
March 31, 2007
    5.20903 %
June 30, 2007
    5.20903 %
September 30, 2007
    5.20903 %
December 31, 2007
    5.20903 %
March 31, 2008
    5.20903 %
June 30, 2008
    5.20903 %
September 30, 2008
    6.51129 %
December 31, 2008
    6.51129 %
March 31, 2009
    6.51129 %
June 30, 2009
    6.51129 %

8



--------------------------------------------------------------------------------



 



              Percentage of Principal Installment   Amount
September 30, 2009
    13.02258 %
December 31, 2009
    14.05099 %

     (b) [Reserved]
     (c) The Tranche D-2 Term Loan of each Tranche D-2 Term Lender shall mature
in 21 consecutive quarterly installments, commencing on June 30, 2006. The
Borrower shall repay the Tranche D-2 Term Loans on each date set forth below in
an amount equal to the percentage of the aggregate principal amount of Tranche
D-2 Term Loans made on the First Amendment Effective Date set forth opposite
such date:

              Percentage of Principal Installment   Amount
June 30, 2006
    0.25253 %
September 30, 2006
    0.25253 %
December 31, 2006
    0.25253 %
March 31, 2007
    0.25253 %
June 30, 2007
    0.25253 %
September 30, 2007
    0.25253 %
December 31, 2007
    0.25253 %
March 31, 2008
    0.25253 %
June 30, 2008
    0.25253 %
September 30, 2008
    0.25253 %
December 31, 2008
    0.25253 %
March 31, 2009
    0.25253 %
June 30, 2009
    0.25253 %
September 30, 2009
    0.25253 %
December 31, 2009
    0.25253 %
March 31, 2010
    15.15152 %
June 30, 2010
    15.15152 %
September 30, 2010
    15.15152 %
December 31, 2010
    15.15152 %
March 31, 2011
    17.55051 %
June 30, 2011
    18.05546 %

          3.3. Amendment to Section 4.2. Section 4.2(e) of the Credit Agreement
is hereby amended by (i) deleting the word “[Reserved]” and (ii) adding the
following paragraph in lieu thereof:

9



--------------------------------------------------------------------------------



 




     “Any prepayment of Tranche D-1 Term Loans or Tranche D-2 Term Loans
effected on or prior to the first anniversary of the First Amendment Effective
Date with the proceeds of a substantially concurrent issuance or incurrence of
new term loans which both (x) are incurred for the primary purpose of
refinancing such Term Loans and decreasing the Applicable Margin with respect
thereto, and (y) otherwise have terms and conditions (and are in an aggregate
principal amount) substantially the same as those of such Term Loans, shall be
accompanied by a prepayment fee equal to 1% of the amount prepaid.”
          3.4. Amendment to Section 4.16. Section 4.16(a) of the Credit
Agreement is hereby amended by deleting the reference to the amount
“$100,000,000” in clause (iii) of the proviso in such Section and substituting
in lieu thereof a reference to the amount “$50,000,000”.
          3.5. Amendments to Section 8.5. Section 8.5 of the Credit Agreement is
hereby amended by (i) deleting the word “and” after paragraph (l) thereof,
(ii) replacing the period after paragraph (m) thereof with a semicolon followed
by the word “and” and (iii) adding the following new paragraph (n):
               “(n) Other Dispositions of assets (including to Affiliates
without regard to the requirements of Section 8.10); provided that the aggregate
fair market value of all such assets so Disposed of does not exceed $5,000,000
in any year.”
          3.6. Amendment to Pricing Grid. Annex A to the Credit Agreement is
hereby amended by deleting such exhibit in its entirety.
          SECTION 4. Waiver of Right to Refuse Prepayment, Pro Rata Application
of Prepayments. The requirements of Sections 4.1(b) and 4.8(b) of the Credit
Agreement are hereby waived in order to permit the proceeds of the Tranche A-4
Term Loans and the Tranche D-2 Term Loans to be applied to prepay, in full, the
Tranche A-2 Term Loans, the Tranche A-3 Term Loans and the Tranche D Term Loans.
          SECTION 5. Effectiveness. This Amendment shall become effective as of
the date (the “First Amendment Effective Date”) on which the following
conditions have been satisfied:
     (a) The Administrative Agent (or its counsel) shall have received duly
executed and completed counterparts hereof (in the form provided and specified
by the Administrative Agent) that, when taken together, bear the signatures of
(w) the Borrower and Holdings, (x) the Required Lenders, (y) the Majority
Facility Lenders in respect of the Tranche D-1 Term Facility described in clause
(b) in the definition of Facility in the Credit Agreement and (z) each
Additional Lender.
     (b) The conditions set forth in Section 6.2 of the Credit Agreement shall
be satisfied on and as of the First Amendment Effective Date, and the
Administrative Agent shall have received a certificate of a Responsible Officer,
dated as of the First Amendment Effective Date, to such effect.

10



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent shall have received a favorable legal opinion
of (i) Jones Day, counsel to the Borrower and Holdings, in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) Robert J. Bush,
Esq., in form and substance satisfactory to the Administrative Agent, addressed
to the Administrative Agent, the Lenders and the New Term Lenders and dated the
First Amendment Effective Date, covering such matters relating to the New Loans,
this Amendment, the Credit Agreement as amended hereby, and the other Loan
Documents and security interests thereunder as the Administrative Agent may
reasonably request.
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of this Amendment and the transactions contemplated hereby and
any other legal matters relating to the Loan Parties, this Amendment, the other
Loan Documents and the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent.
     (e) Each Loan Party that has not executed and delivered this Amendment
shall have entered into a written instrument reasonably satisfactory to the
Administrative Agent pursuant to which it confirms that it consents to this
Amendment and the New Loans and that the Security Documents to which it is a
party will continue to apply in respect of the Credit Agreement, as amended
hereby, and the Obligations of such Loan Party.
     (f) The aggregate amount of Tranche A-4 Term Loan Commitments, Tranche D-2
Term Loan Commitments and Additional Revolving Commitment Amounts of the
Additional Lenders, as set forth in their signature page to this Amendment,
shall equal or exceed the aggregate principal amount of Tranche A-2 Term Loans,
Tranche A-3 Term Loans, Tranche D Term Loans and Revolving Commitments of
Lenders other than any Renewing Lenders that are refinanced with Tranche A-4
Term Loans, Tranche D-2 Term Loans and New Revolving Commitments made or
provided by such Renewing Lenders.
     (g) All Reimbursement Obligations shall have been paid in full.
     (h) To the extent invoiced, the Administrative Agent shall have received
payment or reimbursement of its reasonable out-of-pocket expenses in connection
with this Amendment and any other out-of-pocket expenses of the Administrative
Agent required to be paid or reimbursed pursuant to the Credit Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.
          SECTION 6. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Borrower and Holdings
represents and warrants to each of the Lenders, the Additional Lenders and the
Administrative Agent that as of the First Amendment Effective Date:
          6.1. This Amendment has been duly authorized, executed and delivered
by it and this Amendment and the Credit Agreement, as amended hereby,
constitutes its valid and binding

11



--------------------------------------------------------------------------------



 



obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          6.2. Each of the representations and warranties set forth in Section 5
of the Credit Agreement are true and correct in all material respects on and as
of the First Amendment Effective Date with the same effect as though made on and
as of the First Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).
          SECTION 7. Effect of Amendment.
          7.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
          7.2. On and after the First Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference to the Credit Agreement in any other
Loan Document shall be deemed a reference to the Credit Agreement as amended
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.
          SECTION 8. General.
          8.1. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          8.2. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.
          8.3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.

12



--------------------------------------------------------------------------------



 



          8.4. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective duly authorized officers as
of the day and year first above written.

            R.H. DONNELLEY CORPORATION
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President, General Counsel and Corporate Secretary     

            R.H. DONNELLEY INC.
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Vice President, General Counsel and Corporate Secretary     

            DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent
      By:   /s/ Susan Lefevre         Name:   Susan Lefevre        Title:  
Director     

                  By:   /s/ Lana Gifas         Name:   Lana Gifas       
Title:   Vice President     

Signature Page to First Amendment

 